--------------------------------------------------------------------------------

Exhibit 10.152
 
This Agreement replaces the original Agreement dated December 7, 2009.
 
PERFORMANCE UNIT AWARD AGREEMENT



TO: Robert C. Paul (Employee Number: 113996)



THIS AGREEMENT (the “Agreement”) is made effective as of December 7, 2009 (the
“Grant Date”), between Compuware Corporation, a Michigan corporation (the
“Corporation”), and the individual whose name is set forth above, who is an
employee of the Corporation (the “Recipient”).  Capitalized terms not otherwise
defined herein shall have the same meanings as in the 2007 Long Term Incentive
Plan (the “Plan”), and the terms of the Plan are hereby incorporated by
reference and made a part of this Agreement.  This Award is granted pursuant to
Article VII of the Plan and is intended to be exempt from Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”).
 
In consideration of the mutual covenants set forth in this Agreement and other
good and valuable consideration, receipt of which is acknowledged, the parties
agree as follows:
 
Grant of the Performance Units.  Subject to the terms and conditions of the Plan
and this Agreement, the Corporation grants to the Recipient 100,450 Performance
Units (hereinafter called the “Units”).  The Units shall vest and become
non-forfeitable in accordance with Section 2 below.  In the event of any
conflict between the Plan and this Agreement, the terms of the Plan shall
control.  The grant of Units made under this Agreement is referred to as the
“Units Award”.
 
Vesting and Forfeiture.
 
As long as the Recipient continues to be employed by the Corporation, the Units
shall become vested and non-forfeitable on August 26, 2015 if Covisint
Corporation has recognized total organic revenue on a US GAAP basis exceeding
$150 million for any four consecutive completed calendar quarters prior to
August 26, 2015. Notwithstanding the foregoing, the entire Units Award shall
become immediately vested and non-forfeitable in the event that the Recipient
ceases to be employed by the Corporation due to Recipient’s death or Disability
or upon a Change in Control of the Corporation, as defined in the Plan.
 
To the extent not previously vested, the Units will be cancelled on the earlier
of (i) the closing date of an Initial Public Offering, (ii) the date on which a
change in control of Covisint Corporation occurs or (iii) on August 26, 2015 if
the criteria for vesting stipulated in 2(a) above are not met.  For purposes of
this Agreement, “Initial Public Offering” means the initial sale of shares of
Covisint Corporation common stock to the public by Covisint Corporation or by
the Corporation after the date hereof pursuant to a registration statement under
the Securities Act which has been declared effective by the Securities and
Exchange Commission (other than a registration statement on Form S-4 or Form
S-8) if, immediately following the closing of such sale, shares of the Common
Stock are registered under Section 12(b) or 12(g) of the Exchange Act or would
be required to be so registered if the date immediately following the closing
were the last day of Covisint Corporation’s fiscal year. A “change of control of
Covisint Corporation” means the closing or effectiveness of an acquisition of
Covisint Corporation by a third party, regardless of the form of the
acquisition, provided, however, that an Initial Public Offering of Covisint
Corporation or an acquisition of the Corporation shall not constitute a “change
of control of Covisint Corporation” for purposes of this Agreement.
 
If Recipient’s employment with the Corporation terminates for any reason other
than Recipient’s death or Disability, Recipient’s right to shares of Common
Stock subject to Units that are not yet vested automatically shall terminate and
be forfeited by Recipient unless the Committee, in the exercise of its authority
under the Plan, modifies this Section 2 in connection with such termination to
provide otherwise.



--------------------------------------------------------------------------------

The Committee, at its discretion and in the exercise of its authority under Code
Section 162(m) and the Plan, reserves the right to reduce or eliminate the
Recipient’s right to shares of Common Stock subject to Units at any time on or
before the attainment of the criteria for vesting stipulated in 2(a) above.
 
Settlement.  No shares of Common Stock will be issued before the Units vest in
accordance with Section 2 above. As soon as practicable, but no later than
thirty (30) days, after the date on which the Units vest, the Corporation will
issue to Recipient or Recipient’s legal guardian or representative (if
applicable) one share of Common Stock for each vested Unit.  The issuance of
shares of Common Stock may be in certificated form or in book entry form, in the
Corporation’s sole discretion, in either case without restrictive legend or
notation (except to the extent necessary or appropriate under applicable
securities laws).  The Units shall not be settled in cash.
 
Dividend Equivalents; Rights as a Shareholder.
 
Each Unit awarded under this Agreement shall have a Dividend Equivalent (in
accordance with Section 4.6 of the Plan) associated with it with respect to cash
dividends on Common Stock that have a record date after the Grant Date and prior
to the date on which the Units are settled for shares of Common Stock.  Such
Dividend Equivalents, if any, shall be paid by crediting the Recipient with
additional whole Units as of the date of payment of such cash dividends on
Common Stock.  The number of additional Units (rounded down to the nearest whole
number) to be so credited shall be determined by dividing (i) the amount of cash
dividends that would have been paid on the dividend payment date with respect to
the number of shares of Common Stock underlying the unsettled Units previously
credited to the Recipient as of the dividend record date (including those Units
received as part of the Units Award and as a result of prior cash dividends) if
such shares had been outstanding on the dividend record date, by (ii) the Fair
Market Value per share of Common Stock on the dividend payment date.  Such Units
shall be subject to the same terms and conditions and shall be settled in the
same manner and at the same time as provided in Section 3 of this Agreement.
 
Except as set forth in Section 4(a) above, Recipient shall have no voting or
other rights as a shareholder of the Corporation until certificates are issued
or a book entry representing such shares has been made and such shares have been
deposited with the appropriate registered book entry custodian.
 
Employee’s Employment by the Corporation.  Nothing contained in this Agreement
or the Plan (i) obligates the Corporation to employ Recipient in any capacity
whatsoever or (ii) prohibits or restricts the Corporation from terminating the
employment, if any, of Recipient at any time or for any reason whatsoever, with
or without cause, and Recipient hereby acknowledges and agrees that neither the
Corporation nor any other person or entity has made any representations or
promises whatsoever to Recipient concerning Recipient’s employment or continued
employment by the Corporation or any Subsidiary.
 
Change in Capitalization.  In the event of a dividend or distribution paid in
shares of Common Stock or any other adjustment made upon a change in the capital
structure of the Corporation as described in Article IX of the Plan that occurs
prior to settlement, appropriate adjustment shall be made to the Units so that
they represent the right to receive upon settlement any and all new, substituted
or additional securities or other property (other than cash dividends) to which
Recipient would be entitled if Recipient had owned, at the time of such change
in capital structure, the shares of Common Stock issuable upon settlement of the
Units.



--------------------------------------------------------------------------------

Withholding.  The Corporation shall have the right to withhold from Recipient’s
compensation or to require Recipient to remit sufficient funds to satisfy
applicable withholding for income and employment taxes upon the vesting of Units
pursuant to Section 2.  Subject to limitations in the Plan, Recipient may, in
order to fulfill the withholding obligation, tender previously-acquired shares
of Common Stock having an aggregate Fair Market Value equal to the amount owed.
 The Corporation shall be authorized to take such action as may be necessary, in
the opinion of the Corporation’s counsel (including, without limitation,
withholding Common Stock otherwise deliverable to Recipient and/or withholding
amounts from any compensation or other amount owing from the Corporation to
Recipient), to satisfy the obligations for payment of any such taxes.  The
Recipient shall have full responsibility, and the Corporation shall have no
responsibility (except as may be imposed by applicable law), for satisfying any
liability for any federal, state or local income or other taxes required by law
to be paid with respect to such Units, including upon the receipt, vesting or
settlement of the Units.  The Recipient should seek his or her own tax counsel
regarding the taxation of the Units.
 
Limitation on Obligations.  Except as provided in Section 6 above, the
Corporation’s obligation with respect to the Units is limited solely to the
delivery to Recipient of shares of Common Stock upon settlement, and in no way
shall the Corporation become obligated to pay cash or other assets in respect of
such obligation.  In addition, the Corporation shall not be liable to Recipient
for damages relating to any delay in issuing the shares or share certificates or
any loss of the certificates.
 
Transfer of Units Award.  Neither this Units Award nor Recipient’s rights under
this Agreement are assignable or transferable except by will or the laws of
descent and distribution, or with the Committee’s consent in accordance with
Section 10.3 of the Plan.
 
Securities Laws.  Upon the vesting or settlement of any Units, the Corporation
may require Recipient to make or enter into such written representations,
warranties and agreements as the Committee may reasonably request in order to
comply with applicable securities laws or with this Agreement.  The granting of
the Units shall be subject to all applicable laws, rules and regulations and to
such approvals of any governmental agencies as may be required.
 
Notices.  Any notice or election to be given to the Corporation shall be
addressed to the Corporation in care of its Secretary, and any notice to
Recipient shall be addressed to him or her at the address stated in the
Corporation’s records.
 
Governing Law.  The laws of the State of Michigan shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Grant
Date.


 
RECIPIENT
 
 
 
 
 
/s/ Robert C. Paul
 
 
Robert C. Paul
 
 
 
 
COMPUWARE CORPORATION
 
 
 
 
 
 
 
By:
[image00001.jpg]
 
 
 
 
 
Peter Karmanos, Jr.
 
 
Its:  Chairman and CEO
Exec Cov
 
 

 

--------------------------------------------------------------------------------